Citation Nr: 0808998	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-37 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue and general 
malaise due to undiagnosed illness.

2.  Entitlement to service connection for anxiety and memory 
impairment due to undiagnosed illness.

3.  Entitlement to service connection for bilateral elbow 
joint pain due to undiagnosed illness.

4.  Entitlement to service connection for left shoulder joint 
pain due to undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1982 to July 
1995, including service in the Southwest Asia Theater of 
Operations from September 1990 to April 1991; he was awarded 
the Combat Infantryman's Badge (CIB).  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2005 rating decision issued by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of service connection for a psychiatric disorder 
and for fatigue/general malaise are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran, having served in 
the Southwest Asia Theater of Operations from September 1990 
to April 1991.

2.  The appellant's service medical records do not contain 
any diagnosis of, or treatment for, any chronic disorder 
manifested by left shoulder joint pain or either elbow joint 
pain, including arthritis.  

3.  The appellant is currently diagnosed with bilateral spurs 
of the medial and lateral epicondyles, plus enthesophyte 
formation at the insertion of the triceps tendon on the left 
elbow; these are not manifestations of an undiagnosed 
illness.  

4.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the appellant's claimed 
left shoulder disorder.

5.  The clinical evidence of record does not reveal the 
existence of arthritis of the elbows or left shoulder to a 
compensable degree within one year of the appellant's 
separation from service in July 1995.

6.  The appellant is not shown to have a currently diagnosed 
right or left elbow disorder or a left shoulder disorder 
related to his service or otherwise due to any event in 
service.


CONCLUSION OF LAW

The appellant is not shown to have a disability manifested by 
painful right or left elbow joints or a painful left shoulder 
joint due to disease or injury, to include as due to an 
undiagnosed illness, that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his elbow and left shoulder service connection 
claims by correspondence dated in June 2004 (prior to the 
initial AOJ decision in this matter) and November 2004.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In the 
June 2004 letter, the RO informed the appellant about what 
was needed to establish entitlement to service connection, 
including as related to an undiagnosed illness.  The letter 
informed the appellant of what evidence was required to 
substantiate service connection claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was asked to submit evidence and/or information in 
his possession to the AOJ.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed as to his service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  Private medical records were associated with the 
claims file and reviewed.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
each one of the appellant's elbow and left shoulder service 
connection claims is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the service connection 
claims addressed in the decision below have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Furthermore, service connection may be granted for a 
disability on a presumptive basis if there is evidence 
(1) that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Service personnel records confirm that the appellant served 
on active duty in Southwest Asia from September 1990 to April 
1991.

Review of the appellant's service medical records reveals 
that he complained of, and was treated for, a right shoulder 
condition. However, there is no mention in the service 
medical records of any problems, including pain, with either 
elbow or with the left shoulder.  The appellant underwent 
medical examinations in November 1993, and June 1995, but no 
clinical findings pertaining to either elbow or the left 
shoulder were recorded.  There is no indication that the 
appellant was diagnosed with any general condition of painful 
elbow joints or of the left shoulder joint.

Review of the appellant's post-service medical treatment 
records reveals that he received treatment from private 
providers between 2001 and 2004; he did not mention any elbow 
joint pain or left shoulder joint pain.  In February 2001, 
the appellant did complain of weakness in his upper and lower 
extremities.  Radiographic examination of the appellant's 
left shoulder was negative; so were x-rays of his right 
elbow.  In January 2004, he denied joint stiffness.

The appellant underwent a VA medical examination in October 
2005; he complained of pain in both shoulders and elbows.  
The left shoulder x-rays showed no bony abnormality; the soft 
tissues were normal.  The clinical impression was a normal 
left shoulder.  Radiographic examination of the appellant's 
elbows revealed the presence of small spurs at the medial and 
lateral epicondyles of each elbow.  There was also 
enthesophyte formation present at the insertion of the 
triceps tendon on the left olecranon.  There were no 
fractures or acute osseous abnormalities of either elbow.  

The appellant contends that he has manifestations of an 
undiagnosed illness due to his Persian Gulf service; these 
manifestations are related to joint pains of the left 
shoulder and each elbow.  The right and left elbow claims 
fail because the medical evidence clearly demonstrates that 
he has been found to have degenerative changes/osteoarthritis 
of each elbow, as well as a problem with the triceps tendon 
on the left elbow.  The October 2005 VA medical examination 
showed that these painful elbow joints claimed by the 
appellant are related to a diagnosed condition and therefore 
are not the product of an unknown or unascertainable 
etiology.  

On the other hand, there is no clinical evidence of record to 
establish the existence of any joint condition relating to 
the left shoulder.  The February 2001 private x-ray of the 
left shoulder and the October 2005 VA x-ray of the left 
shoulder were both negative.  There is no clinical evidence 
of any diagnosis of, or treatment for, any left shoulder 
condition.  Thus there is no evidence of the existence of any 
clinically significant left shoulder disorder and therefore 
the claimed condition cannot be the product of an 
unidentified etiology.  

There is no competent evidence to the contrary.  No competent 
evidence of record demonstrates that the appellant's right or 
left elbow problem is other than spurring/degenerative 
changes or enthesophyte formation.  In addition, no competent 
evidence of record demonstrates that the appellant's left 
shoulder problem is clinically ascertainable.  There is no 
clinical evidence of record demonstrating that the appellant 
has been diagnosed with any left shoulder disorder.  Thus, 
service connection is not warranted pursuant to the 
provisions of 38 C.F.R. § 3.317.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has various 
joint disorders as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any joint disorder, 
and they do not establish a nexus between a medical condition 
and his military service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence, and, accordingly, his claim for service 
connection for any elbow or shoulder joint disorder is not 
plausible.

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  That 
said, the evidence simply does not demonstrate the appellant 
carries a diagnosis of any clinical joint disorder of the 
left shoulder.  

As such, there is no basis on the current record to grant 
service connection for this claimed disability.  Furthermore, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As for the clinically diagnosed conditions of the right and 
left elbows, to the extent that the appellant is shown to 
have any such disorder, such evidence is reflective only of 
one factor in a successful claim of service connection.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992) (observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

In this case, there is no medical evidence of record to 
establish that the appellant suffered any in-service injury 
to either elbow and there is no medical evidence of record to 
establish that he was diagnosed with any elbow pathology 
while he was on active duty.  There is no evidence of record 
that the appellant was treated for any right or left elbow 
arthritis within 12 months of his separation from service.  
There is no evidence of record to suggest that a chronic 
elbow condition existed until October 2005, when there was x-
ray evidence of small spurs on each elbow.  In addition, no 
elbow pathology was noted in the reports of the VA 
examinations conducted in August 1998, October 2000 or June 
2004; nor was any elbow pathology noted in the private 
treatment records dated between February 2001 and January 
2004.  

The absence of any diagnosis of the claimed elbow pathology 
in the service medical records between 1982 and 1995 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any elbow pathology 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of a diagnosis of any elbow disorder 
until ten years after the appellant's 1995 separation from 
service is itself evidence which tends to show that no right 
or left elbow disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed conditions during service is 
supported by affirmative evidence that tends to show that the 
claimed disorders were not incurred during that time.  Such 
affirmative evidence consists of the VA examination reports 
that indicated that the appellant did not complain of any 
elbow problems, as well as the lack of any mention of any 
elbow trouble in the appellant's private medical records.  
These findings on said clinical evaluations are medical 
evidence indicating that the claimed elbow pathology was not 
present until 2005.  Thus, this is positive evidence that the 
appellant was not experiencing any right or left elbow 
disorder shortly after his separation from service or three 
years later or even eight years later.  The Board notes that 
the written statements of the appellant to the effect that 
his elbow pathology, including arthritis, is causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current 
bilateral elbow pathology was in any way linked to any 
incident of his active service.  There is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the 
appellant's current bilateral elbow pathology and his active 
service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's right and left 
elbow pathology, including arthritis, is not related to his 
active service on a direct basis.  While it is apparent that 
the appellant currently has bilateral elbow spurring and left 
elbow enthesophyte formation, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of any one of those conditions and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claims of service connection for a right 
elbow disorder and a left elbow disorder, including 
arthritis.  As such, the evidence is insufficient to support 
a grant of service connection for any elbow disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated elbow condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for an elbow disorder, 
including arthritis, must be denied.  The Board finds that 
the evidence of record is not in equipoise on the question of 
whether the appellant has any current right or left disorder 
that should be service connected.

Absent credible evidence of any in-service joint injury to 
the left shoulder or either elbow, none of the evidence of 
record is capable of substantiating the painful joints 
claims.  In sum, the Board concludes that the preponderance 
of the evidence establishes that the appellant incurred post-
service enthesophytes formation and spurring of the elbows 
that are unrelated to his military service and that there is 
no competent evidence that he incurred any such joint 
disorder in service or that he has any current left shoulder 
disorder.  None of the medical evidence of record establishes 
that the appellant's current joint pathology was manifest in 
service or that his current joint pathology, including 
arthritis, is causally related to any event in service.

The preponderance of the evidence is against each of the 
joint disorder claims.  Since the preponderance of the 
evidence is against each of the appellant's service 
connection claims, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).  
Service connection based on Gulf War service is therefore not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(II).


ORDER

Entitlement to service connection for painful right and left 
elbow joints and a painful left shoulder joint, to include as 
due to an undiagnosed illness, is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for action as described below.

Review of the appellant's service medical records reveals 
that, in June 1992, the appellant was clinically assessed 
with an anxiety/stress reaction.  The treatment plan included 
a mental health consultation.  However, the current evidence 
of record does not include any in-service psychiatric 
treatment records.  The appellant's service psychiatric 
records are government records that need to be obtained.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant has indicated that his claimed anxiety is 
etiologically related to his various service-connected 
disabilities.  However, the RO has only advised and analyzed 
the appellant's claims on the basis of direct service 
connection, without consideration of a theory of secondary 
service connection.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  There 
is no indication that the RO considered any application of 
the Allen decision to the question of whether one or more of 
the appellant's service-connected disabilities causes or 
aggravates the appellant's psychiatric condition.  Further, 
the Court has held that issues which are inferred, 
intertwined, or expressly raised from documents in the file 
should be developed for timely appellate review.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).

The appellant is seeking service connection for fatigue, 
general malaise, anxiety and memory impairment and he avers 
that these conditions are due to an undiagnosed illness.  The 
Board notes that these claimed symptoms are ones that can be 
associated with psychiatric disorders.  In addition, fatigue, 
neurological signs and symptoms and neuropsychological signs 
and symptoms are all listed under the presumptive provisions 
of 38 C.F.R. § 3.317(b) as possible manifestations of chronic 
multisymptom illness.  However, no comprehensive review of 
the veteran's medical history with medical opinion evidence 
as to the likely etiology of any psychiatric disorder has 
been obtained.  The appellant was not afforded a medical 
examination that addressed his claimed fatigue/malaise, 
anxiety or memory impairment.  There is no medical opinion of 
record that states whether or not any one of the appellant's 
claimed conditions is related to a clinical diagnosis of 
record or whether such condition is unrelated to any 
diagnosed condition of record.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  On remand such a medical opinion should 
be obtained.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2007).

2.  The AMC/RO should take appropriate 
steps to secure all Army records (from 
approximately 1992 and later) or 
alternative records for the appellant 
through official channels or any other 
appropriate source.  In particular, 
appropriate steps must be taken to obtain 
any in-service psychiatric records for 
the appellant.

All records obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
any claimed fatigue, malaise, anxiety or 
memory loss after his discharge from 
active duty in 1995.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims not already of record, including, 
but not limited to, all pertinent VA 
treatment.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for VA 
psychiatric and neuropsychological 
examinations specifically to determine 
the existence, etiology, and onset date 
of any anxiety, fatigue, general malaise 
and/or any memory/cognitive disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if examination is not 
accomplished), the examiners should state 
the medical probabilities that any 
anxiety, fatigue, general malaise, memory 
loss or cognitive pathology is 
attributable to the veteran's military 
service (including combat), to some pre- 
or post-service trauma, or to some other 
cause or causes.

The examiners must provide a 
comprehensive report including complete a 
rationale for all conclusions reached.  
If it is determined that special 
examinations are needed for making the 
aforementioned opinions, such 
examination(s) should be scheduled.

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

        a.  Each examiner should describe 
the nature and severity of all relevant 
pathology.  The examiners should opine 
whether any currently manifested 
disorder(s) is related to the appellant's 
active service from March 1982 to July 
1995, and in particular to his service in 
Southwest Asia during the Gulf War.  This 
should include an opinion regarding 
whether appellant's claimed conditions 
are causally or etiologically related to 
military service, including exposure to 
combat (appellant has the CIB), or to 
some other cause or causes.  The 
examiners should state whether there is 
any evidence that the currently diagnosed 
conditions are related to any signs or 
symptoms the appellant experienced during 
his service.  

        b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War 
from September 1990 to April 1991, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred after the appellant's discharge 
from active service or that the 
undiagnosed illness was the result of 
some other cause or medical condition 
unrelated to service.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion regarding a physical 
rather than psychiatric basis for the 
appellant's claimed conditions, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records or medical opinions, 
that development should be accomplished.

6.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the claims on appeal.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  The re-adjudication must 
reflect consideration of the Court's 
holdings in McClain v. Nicholson, 21 Vet 
App 319 (2007) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The readjudication 
must also reflect consideration of the 
issues of both direct and presumptive 
service connection.  

8.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the remanded issues.  The appellant need take no 
action until notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


